United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Atlantic City, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 16-0956
Issued: April 10, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On April 4, 2016 appellant, through counsel, filed a timely appeal from a December 1,
2015 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.3
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2
3

5 U.S.C. § 8101 et seq.

Appellant timely requested oral argument pursuant to section 501.5(b) of Board procedures. 20 C.F.R.
§ 501.5(b). By order dated June 24, 2016, the Board exercised its discretion and denied the request, finding that the
arguments on appeal could adequately be addressed based on the case record. Order Denying Request for Oral
Argument, Docket No. 16-0956 (issued June 24, 2016). The Board’s Rules of Procedure provide that any appeal in
which a request for oral argument is not granted by the Board will proceed to a decision based on the case record
and any pleadings submitted. 20 C.F.R. § 505.5(b).

ISSUE
The issue is whether appellant met her burden of proof to establish a right knee injury
causally related to factors of her federal employment.
On appeal counsel asserts that, based on the opinion of appellant’s attending physician,
her job duties as a letter carrier aggravated a prior employment-related right knee injury. He
maintained that, at a minimum, a conflict in medical evidence had been created.
FACTUAL HISTORY
On June 3, 2014 appellant, then a 41-year-old letter carrier, filed an occupational disease
claim (Form CA-2), alleging that she had no problems with her knees until she started work as a
letter carrier. The employing establishment indicated that she was working light duty and was
not carrying mail.
In letters dated August 26, 2014, OWCP informed appellant of the evidence needed to
support her claim and asked the employing establishment to respond. In statements dated
August 22, 2014, appellant related a history that she did not have knee problems before working
as a letter carrier. She reported that on June 14, 2010 she fell while delivering mail, landing on
her right knee and twisting her left ankle, and that on October 8, 2011 she again fell to her knees
delivering mail.4 Appellant indicated that her right knee condition worsened beginning in 2012,
and that her attending physician Dr. John C. Baker, an orthopedic surgeon, performed right knee
arthroscopic surgery on May 31, 2012. She indicated that she was on Family Medical Leave Act
(FMLA) for much of 2012, and that her right knee condition did not improve. Appellant
continued that in January 2013 she saw Dr. Zachary D. Post who advised that she needed a knee
replacement. Dr. Baker retired and appellant continued to see Dr. Post. Appellant described her
job history and duties, noting that she delivered long routes that required constant stairclimbing
and squatting. She reported that at present she was only performing sedentary work and that her
quality of life had deteriorated due to her knee condition.
In support of her claim, appellant submitted a number of reports from Dr. Baker and his
associates, dating from March 9, 2010, when the physician reported a history that appellant fell
on ice in the employing establishment parking lot and diagnosed left ankle sprain and contusion
to the right knee. On June 14, 2010 Dr. Baker reported that appellant fell again that day while
delivering mail. He again diagnosed left ankle sprain and right knee contusion. On July 7, 2010
Dr. Baker reported that the conditions had resolved and appellant could return to full duty
without restrictions.
Beginning on March 31, 2011 appellant was seen by Dr. Joseph S. Harhay, an orthopedic
surgeon and associate of Dr. Baker. Dr. Harhay noted appellant’s report of left knee and right
4

The record indicates that the June 14, 2010 injury was adjudicated under OWCP File No. xxxxxx562 as a short
form closure. The October 8, 2011 injury, adjudicated under File No. xxxxxx842, was accepted for right ankle
sprain. Appellant had two additional injuries, including a February 11, 2010 injury, adjudicated under File No.
xxxxxx977, accepted for left ankle sprain, and a January 15, 2014 injury, adjudicated under File No. xxxxxx795.
The instant case was adjudicated under File No. xxxxxx008. Only File No. xxxxxx008 is before the Board on the
present appeal.

2

hip pain since May 2010 and diagnosed left knee patellofemoral tracking disorder with
developing arthritis and hip impingement. On October 20, 2011 Dr. Harhay noted that on
October 8, 2011 appellant fell while delivering mail. He diagnosed right ankle sprain. On
November 29, 2011 Dr. Harhay reported that appellant’s ankle was improving and that she could
continue working full duty.
On April 6, 2012 Dr. Baker reported that appellant had a new problem of intermittent,
throbbing right knee pain.
Following examination, he diagnosed primary localized
osteoarthrosis of the lower leg and recommended a magnetic resonance imaging (MRI) scan. An
April 26, 2012 right knee MRI scan showed tiny joint effusion, tiny intra-articular body, a tiny
amount of focal deep chondral erosion, and slight fraying of the medial meniscus. Dr. Baker
performed right knee arthroscopic chondroplasty and drilling on May 31, 2012. Postoperative
diagnosis was grade 4 chondromalacia of the medial femoral condyle. Dr. Baker provided
postoperative care noting effusion and pain. A December 4, 2012 MRI scan of the right knee
demonstrated bone marrow edema and cystic change most likely related to cartilage loss;
fracture could be considered. An October 21, 2013 right knee MRI scan showed new truncation
of the free edge of the body of the medial meniscus, progression of osteoarthritis at the medial
compartment, new small subchondral fracture of the medial femoral condyle, and a mediumsized ruptured Baker’s cyst.
Dr. Baker continued to follow appellant. On March 4, 2014 he noted symptoms of right
knee stiffness and decreased range of motion with pain when walking and an occasional giveway sensation. An April 6, 2014 MRI scan study demonstrated medial meniscal fraying and
osteoarthritis with mild fraying in the lateral meniscal horn and focal delamination in the patellar
cartilage. On April 8, 2014 Dr. Baker noted the MRI scan findings and appellant’s continued
complaints. He reported that he was retiring.
In a report dated September 15, 2014, Dr. Baker indicated that he first saw appellant on
June 14, 2010. He described her medical care, noting the May 31, 2012 surgery. Dr. Baker
opined that the chondral lesion seen on surgery was very consistent with trauma, noting that
appellant continued to have complaints with swelling and tenderness over the medial joint line.
He noted that, after the December 2012 MRI scan, surgery was discussed, and that throughout
2013 appellant continued to have pain, with arthritis changes demonstrated on x-ray, and
confirmed by the October 2013 MRI scan. Dr. Baker advised that appellant’s complaints
continued until he last saw her on April 8, 2014. He opined that, within a reasonable degree of
probability and certainty, appellant’s right knee condition was caused by a work-related injury
when she fell on her knees. Dr. Baker maintained that, over time, the direct trauma and injury to
the articular cartilage progressed and became worse, and obviously became more symptomatic.
He further noted that appellant’s job duties such as lifting heavy bags, walking constantly for
hours on end every day, up and down steps, pivoting, bending, and squatting, for someone like
appellant who had a chondral lesion or chondral fracture, which occurred when she fell at work,
would, in all probability, make the knee condition progress over time. Dr. Baker concluded that
a unilateral hemiarthroplasty knee replacement was the only option to resolve her continued
complaints, and this would allow her to continue to work, opining that without the procedure,

3

with a reasonable degree of medical certainty, her degenerative arthritis in the right knee would
continue to progress.5
By decision dated October 30, 2014, OWCP denied the claim. It found that the medical
evidence of record was insufficient to establish that the claimed medical condition was caused by
work events.
Appellant, through counsel, timely requested a hearing with OWCP’s Branch of Hearings
and Review. In a January 27, 2015 decision, an OWCP hearing representative set aside the
October 30, 2014 decision. She found that, based on her review of the record, the case should be
remanded for referral for a second opinion evaluation regarding whether appellant’s right knee
condition was due to factors of her federal employment.
On remand OWCP prepared a statement of accepted facts and referred appellant to
Dr. Stanley Askin, a Board-certified orthopedic surgeon, for a second opinion examination. In a
February 27, 2015 report, Dr. Askin noted appellant’s complaint of a painful right knee that
limited her activity. He described that appellant claimed her right knee problems began on
June 14, 2010. Following his review of the medical record, including the May 31, 2012
operative report and statement of accepted facts, Dr. Askin surmised that appellant’s presentation
was consistent with a diagnosis of degenerative joint disease of both knees. Examination of the
right knee demonstrated effusion, tenderness in the medial aspect, and no ligamentous laxity,
with normal patellofemoral tracking. In answer to specific OWCP questions, Dr. Askin opined
that appellant’s right knee condition was not causally related to employment, advising that she
had arthritic changes that would progress over time. He noted that appellant had arthritic
changes in both knees and that, while she might have discomfort walking at work, work
activities were not a cause of her condition. Dr. Askin recommended weight loss and did not
recommend a knee replacement. In an attached work capacity evaluation (Form 5c), he advised
that appellant could work eight hours a day, again noting that she had knee arthritis, unrelated to
work.
OWCP forwarded a letter carrier job description to Dr. Askin and asked whether
appellant’s right knee condition was caused, aggravated, or exacerbated by her job duties. In a
supplemental report dated April 2, 2013, Dr. Askin noted his review of the job description. He
advised that, although someone with knee arthritis would have pain, this would occur whether at
home or at work and, therefore, he did not feel that her right knee arthritis was caused,
aggravated, or exacerbated by her work duties.
In an April 20, 2015 decision, OWCP found the weight of the medical evidence rested
with the opinion of Dr. Askin and denied appellant’s occupational disease right knee claim.
Appellant, through counsel, timely requested a hearing, that was held on
September 11, 2015. Appellant was not present at the hearing. Counsel asserted that Dr. Baker
provided a clear explanation of how appellant’s work injuries and job duties aggravated her right
knee condition such that the April 20, 2015 decision should be reversed, or, at a minimum, a
conflict in medical opinion evidence should be found.
5

Appellant also submitted a number of unsigned, unidentified treatment notes dated June 17, 2009 to
March 31, 2011.

4

By decision dated December 1, 2015, an OWCP hearing representative affirmed the
April 20, 2015 decision finding that the weight of the medical evidence rested with Dr. Askin.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim including the fact that the individual is an employee of the
United States within the meaning of FECA, and that the claim was timely filed within the
applicable time limitation period of FECA.6 When an employee claims that he or she sustained
an injury in the performance of duty,7 he or she must submit sufficient evidence to establish that
he or she experienced a specific event, incident, or exposure occurring at the time, place, and in
the manner alleged.8 The employee must also establish that such event, incident, or exposure
caused an injury.9 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational
disease.10
OWCP regulations define the term “occupational disease or illness” as a condition
produced by the work environment over a period longer than a single workday or shift.”11 To
establish that an injury was sustained in the performance of duty in an occupational disease
claim, a claimant must submit the following: (1) medical evidence establishing the presence or
existence of the disease or condition for which compensation is claimed; (2) a factual statement
identifying employment factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the claimant. The medical
opinion must be one of reasonable medical certainty, and must be supported by medical rationale
explaining the nature of the relationship between the diagnosed condition and the specific
employment factors identified by the claimant.12
Causal relationship is a medical issue, and the medical evidence required to establish a
causal relationship is rationalized medical evidence.13 The opinion of the physician must be
based on a complete factual and medical background of the claimant, must be one of reasonable
medical certainty, and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
the employee.14 Neither the mere fact that a disease or condition manifests itself during a period
6

5 U.S.C. § 8101(1); L.M., Docket No. 16-0143 (issued February 19, 2016); B.B., 59 ECAB 234 (2007).

7

Id. at § 8102(a).

8

J.C., Docket No. 16-0057 (issued February 10, 2016); E.A., 58 ECAB 677 (2007).

9

Id.

10

R.H., 59 ECAB 382 (2008).

11

20 C.F.R. § 10.5(ee).

12

Roy L. Humphrey, 57 ECAB 238 (2005).

13

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

14

Leslie C. Moore, 52 ECAB 132 (2000); Gary L. Fowler, 45 ECAB 365 (1994).

5

of employment nor the belief that the disease or condition was caused or aggravated by
employment factors or incidents is sufficient to establish causal relationship.15
ANALYSIS
The Board finds that appellant did not meet her burden of proof to establish a right knee
injury causally related to factors of employment.
Medical evidence submitted to support a claim for compensation should reflect a correct
history, and the physician should offer a medically sound explanation of how the claimed work
event caused or aggravated the claimed condition.16
The MRI scans dated April 26, 2012 to April 6, 2014 did not provide a cause of any
diagnosed conditions, and medical evidence that does not offer any opinion regarding the cause
of an employee’s condition is of limited probative value on the issue of causal relationship.17
Likewise, Dr. Harhay merely discussed appellant’s left knee, right hip, and right ankle conditions
and provided no opinion regarding her right knee.
The opinion of a physician supporting causal relationship must be one of reasonable
medical certainty that the condition for which compensation is claimed is causally related to a
claimant’s federal employment and such relationship must be supported with affirmative
evidence, explained by medical rationale and be based upon a complete and accurate medical
and factual background of the claimant.18
Appellant’s physician, Dr. Baker submitted a number of reports describing appellant’s
right knee condition dating from March 9, 2010 when he reported that she fell at work and
diagnosed left ankle sprain and right knee contusion. On June 14, 2010 he reported that she fell
again that day while delivering mail, and again injured her left ankle and right knee. On July 7,
2010 Dr. Baker reported that the conditions had resolved and appellant could return to full duty
without restrictions. The record indicates that appellant has a February 11, 2010 injury accepted
for left ankle sprain and a June 11, 2010 short form closure claim.19 It was not until April 6,
2012, 21 months after his July 7, 2010 report, that Dr. Baker reported “a new problem” with
appellant’s right knee and diagnosed primary localized osteoarthrosis and performed
arthroscopic surgery on May 31, 2012. He did not offer an opinion on causal relationship until
July 15, 2014 when he maintained that the chondral lesion seen on surgery was very consistent
with trauma, noting that appellant continued to have complaints of swelling and tenderness.
Dr. Baker did not explain the absence of symptoms between July 2010 and April 2012. To
establish that a claimed condition was caused by the accepted injury, medical evidence of

15

Dennis M. Mascarenas, 49 ECAB 215 (1997).

16

D.D., Docket No. 13-1517 (issued April 14, 2014).

17

Willie M. Miller, 53 ECAB 697 (2002).

18

A.D., 58 ECAB 149 (2006).

19

Supra note 4.

6

bridging symptoms between the present condition and, as in this case, the accepted injury must
support the physician’s conclusion of a causal relationship.20
While Dr. Baker further explained that appellant’s letter carrier duties would, in all
probability, worsen her knee condition over time, he did not adequately explain or describe
physiologically how or why either of the 2010 employment injuries or appellant’s work duties as
a letter carrier caused her current right knee condition. His opinion is, therefore, of diminished
probative value.21
Following his review of the medical record and performing physical examination, in
reports dated February 27 and April 2, 2013 Dr. Askin clearly explained that appellant’s
presentation was consistent with a diagnosis of degenerative joint disease of both knees.
Examination of the right knee demonstrated effusion, tenderness in the medial aspect, and no
ligamentous laxity, with normal patellofemoral tracking. In answer to specific OWCP questions,
Dr. Askin opined that appellant’s right knee condition was not causally related to employment.
He explained that appellant’s arthritic changes would have progressed over time, no matter what
she was doing, whether at home or at work. He concluded that appellant’s right knee arthritis
was not caused, aggravated, or exacerbated by her work duties, and advised that appellant could
work eight hours a day.
The Board therefore finds that OWCP properly accorded the weight of the medical
evidence to Dr. Askin.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish a right knee
condition causally related to factors of her federal employment.

20

Mary A. Ceglia, 55 ECAB 626 (2004).

21

See M.L., Docket No. 14-1128 (issued September 17, 2014).

7

ORDER
IT IS HEREBY ORDERED THAT the December 1, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 10, 2017
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

8

